United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-1061
                                 ___________

Roderick Braswell,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
F. Brown, Captain, East Arkansas        *
Regional Unit, Arkansas Department      *       [UNPUBLISHED]
of Correction; J. Banks, Assistant      *
Warden, East Arkansas Regional Unit, *
Arkansas Department of Correction;      *
Larry Norris, Director, Arkansas        *
Department of Correction; Lt. McGee, *
Arkansas Department of Correction,      *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: April 21, 2000
                            Filed: April 25, 2000
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       Roderick Braswell, an Arkansas inmate, appeals the District Court’s1 dismissal
of his civil rights action following an evidentiary hearing. After careful review of the
record and the parties’ briefs, we conclude that the District Court did not err in
dismissing Braswell’s complaint. Accordingly, we affirm the judgment of the District
Court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
                                          -2-